Citation Nr: 1101625	
Decision Date: 01/13/11    Archive Date: 01/20/11

DOCKET NO.  08-09 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The Veteran served on active duty from October 1967 to October 
1969.  

In January 2010, the Board denied the Veteran's claims for a 
compensable rating for postoperative residuals of internal and 
external hemorrhoids and anal tags, an effective date prior to 
January 31, 2007, for the assignment of a 20 percent rating for 
bilateral hearing loss, a rating in excess of 20 percent for 
bilateral hearing loss, a rating in excess of 50 percent for PTSD 
prior to November 20, 2007, and a rating in excess of 70 percent 
for PTSD from January 1, 2008.  

In August 2010, the Veteran and VA General Counsel filed a Joint 
Motion for Remand (Joint Motion) with the United States Court of 
Appeals for Veterans Claims (Court) to vacate and remand the 
Board's decision to the extent that it failed to consider whether 
there was a reasonably raised claim for TDIU.  That same month, 
the Court issued an order.  The Court did not vacate the Board 
decision.  Instead, it remanded the case for adjudication of the 
TDIU claim, which the Board had not addressed.  An appeal of the 
issues addressed by the Board in its January 2010 decision was 
dismissed.  


REMAND

In the August 2010 Joint Motion for Remand, the parties agreed 
that the Board must consider whether the Veteran has reasonably 
raised a claim for TDIU.  The joint motion stressed that, in a 
May 2008 VA examination, the examiner noted that the Veteran was 
retiring early because he was having difficulty tolerating other 
employees.  He also noted that there was reduced reliability and 
productivity due to PTSD signs and symptoms.  The Veteran 
expressed to the examiner that "I didn't want to be there 
anymore, I have my own problems, I didn't want to hurt someone, I 
was supervising, I could not take their problems anymore."  In 
this regard, the Board notes that, in May 2009, the Court 
determined that a TDIU claim, whether expressly raised by a 
veteran or reasonably raised by the record, is not a separate 
claim for benefits, but is instead part of the adjudication of a 
claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 
447 (2009).  Thus, when entitlement to TDIU is raised during the 
appeal of a rating for a disability, it is part of the claim for 
benefits for the underlying disability.  Id at 454.  When the 
Court issued its August 2010 order in the instant case, it 
remanded the case "to the extent that [the Board decision] 
failed to adjudicate a claim for entitlement to a total 
disability rating based on individual unemployability."  This 
statement implies that there was indeed a claim for TDIU raised 
on the record in this case that the Board should have addressed.

A TDIU rating may be assigned where the schedular rating is less 
than total, when it is found that the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of a single service-connected disability ratable at 60 
percent or more, or as a result of two or more disabilities, 
provided at least one disability is ratable at 40 percent or more 
and there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.34l, 4.16(a) (2010).  In exceptional circumstances, 
where the veteran does not meet the aforementioned percentage 
requirements, a total rating may nonetheless be assigned upon a 
showing that the individual is unable to obtain or retain 
substantially gainful employment.  38 C.F.R. § 4.16(b) (2010).  

The record reflects that the Veteran is currently service 
connected for posttraumatic stress disorder (PTSD), rated as 70 
percent disabling; bilateral high frequency sensorineural hearing 
loss, rated as 20 percent disabling; tinnitus, rated as 10 
percent disabling; and healed fracture of the second metacarpal 
bone of the right hand, and post-operative internal and external 
hemorrhoids with recurrent internal hemorrhoids and anal skin 
tags, each rated as 0 percent disabling.  He meets the schedular 
criteria for a TDIU rating; however, it must be determined 
whether such service-connected disabilities combine to make him 
unemployable.  The Veteran's most recent VA examination, dated in 
May 2008, did not contain a medical opinion concerning the impact 
of the Veteran's service-connected disabilities on his 
employability.  

As stated by the Court in Friscia v. Brown, 7 Vet. App. 294, 297 
(1994), the Board may not reject a claim for a TDIU without 
producing evidence, as distinguished from mere conjecture, that 
the Veteran can perform work that would produce sufficient income 
to be other than marginal.  Therefore, because the Board cannot 
adequately determine from the existing record how the Veteran's 
service-connected disabilities collectively affect his 
employability, the Board finds that the Veteran should be 
afforded a VA examination to determine whether he is unable to 
secure or maintain substantially gainful employment as a result 
of his service-connected disabilities.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to his claim and to ensure full 
compliance with due process requirements, the case is REMANDED to 
the agency of original jurisdiction (AOJ) for the following 
actions:  

1.  The Veteran should be sent a letter 
notifying him of the requirements for 
establishing a TDIU claim, and he should be 
notified of any information and medical or 
lay evidence that is necessary to 
substantiate such a claim.  He should be 
told of what VA will do to assist him and 
what information and evidence he should 
provide.

2.  The AOJ should contact the Veteran and 
request that he provide up-to-date 
information concerning his employment and 
educational history.  Specifically, the 
Veteran should submit any other evidence, 
such as employment records or statements 
from employers and physicians, supporting 
his contention that he is unemployable due 
to his service-connected disabilities.  

3.  The Veteran should be afforded a VA 
examination to determine the impact of his 
service-connected disabilities on his 
employability.  The claims folder should be 
made available to the examiner prior to the 
examination.  All pertinent symptomatology 
and findings must be reported in detail.  
Based on the review of the claims file, the 
examiner must provide an opinion as to the 
combined effect of all the Veteran's 
service-connected disabilities on his 
ability to obtain or maintain substantially 
gainful employment.  A complete rationale 
should be given for all opinions and 
conclusions expressed.  

4.  The AOJ must ensure that all requested 
actions have been accomplished. If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).  

5.  Then, in light of all of the evidence 
received, the AOJ should adjudicate the 
issue of entitlement to a TDIU rating.  If 
the determination is adverse to the 
Veteran, both he and his representative 
should be furnished a supplemental 
statement of the case (SSOC), which 
includes analysis of all pertinent 
evidence.  This document should include 
detailed reasons and bases for the decision 
reached.  The Veteran and his 
representative should be provided an 
opportunity to respond.  

After the above actions have been accomplished, the case should 
be returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the Veteran until 
he receives further notice.  The purposes of this remand are to 
further develop the record and to afford the Veteran due process 
of law.  By this remand, the Board does not intimate any opinion, 
either factual or legal, as to the ultimate disposition warranted 
in this case.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

